Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2020 has been entered.
The remarks filed on 11/18/2020 are acknowledged and have been fully considered.  Claims 1-12 are pending and are now under consideration on the merits.

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

		
Claim Rejections - 35 USC § 102 (Maintained)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 9 and 11 stand rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Takayama (US 2007/0093513; Pub. Apr. 26, 2007; Applicant IDS; Of Record) and as evidenced by Kaufman (The corneal endothelium in intraocular surgery, Journal of the Royal Society of Medicine, Vol. 73, 1980; Applicant IDS; Of Record), Ventura (Corneal thickness and endothelial density before and after cataract surgery, Br. J. Opthal., 2001, 85:18-20; Of Record), Thakur (Endothelial cell loss after small incision cataract surgery, Nepal J. Opthal. 2011, 3 (6): 177-180; Of Record) and Terry (Deep lamellar endothelial keratoplasty (DLEK), Eye, 2003, 17, 982-988; Applicant IDS; Of Record).
Regarding claim 1, Takayama teaches the administration of rho kinase inhibitors to subjects after corneal surgery, including after cataract surgery and keratoplasty surgery (abstract, par. [0010]).  Takayama teaches the concentration of the rho kinase inhibitor to be between 0.00001 w/v% to 0.01w/v% (par. [0031]) and the instant specification teaches the concentration of the rho kinase inhibitor to be between 0.00001-0.1 w/v% (par. [0038] of instant specification).  Therefore, Takayama is teaching an effective amount of the rho kinase inhibitor.
Regarding the limitations of “treating a corneal endothelial dysfunction associated with intraocular surgery or trauma", Takayama does not teach this limitation.  However, intraocular surgery results in corneal endothelial dysfunction (see evidentiary reference – Kaufman et al., at pg. 165 para. 4, Figs. 3,5,6, pg. 169 para. 7,8).  Similarly, cataract surgery results in a decrease of corneal endothelial cells (see evidentiary references – Ventura pg. 18 col. 1 abstract, Results, Fig. 1, pg. 19 col. 2 Results; See Thakur 
M.P.E.P. § 2111.02 reads, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Methods are defined by their constituent steps, not by an intended use or application. Even though Takayama does not disclose that rho kinase inhibitors treat corneal endothelial dysfunctions, since, Takayama teaches the same method steps as the instantly recited claims, administering rho kinase inhibitors to a subject who underwent intraocular surgery (which results in a corneal endothelial dysfunction), the methods taught by Takayama would result in the same outcome as the instant claims.
Regarding claims 2 and 9, Takayama teaches the rho kinase inhibitor to be fasudil hydrochloride (1-(5-isoquinolinesulfonyl)homopiperazine) (par. [0020]).  
Regarding claims 3 and 11, Takayama teaches the subject to have undergone corneal surgery (intraocular surgery including cataract surgery) and teaches the subject to be a human (abstract, par. [0022,0032,0033,0086]). Takayama teaches administering the rho kinase inhibitor topically to the eye as eye drops (par. [0023,0024]). 
Claims 1-3, 9 and 11 are anticipated by Takayama.

Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 4-8, 10 and 12 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takayama (US 2007/0093513; Pub. Apr. 26, 2007; Applicant IDS; Of Record) as applied to claims 1-3, 9 and 11 above and further in view of Tian et al., (Effects of the Rho kinase inhibitor Y-27632 and the phosphatase inhibitor calyculin A on outflow facility in monkeys, Experimental Eye Research 80, 2005: 215-225, Applicant IDS; Of Record) and as evidenced by Kaufman (Journal of the Royal Ventura (Br. J. Opthal., 2001; Of Record), Thakur (Nepal J. Opthal.; Of Record) and Terry (Eye, 2003; Applicant IDS).
Regarding claims 4-8, 10 and 12, Takayama does not teach the Rho kinase inhibitor to be Y-27632 ((+)-trans-4-(1-aminoethyl)-1(4-pyridylcarbamoyl)cyclohexane) and does not teach the administration of the Rho kinase inhibitor by intracameral injection or intraocular perfusion fluid. 
Tian et al., teaches Y-27632 to be a Rho kinase inhibitor.  Tian et al. disclose administration of Y-27632 to the eye of a monkey by intracameral exchange perfusion injection and teaches that the outflow facility of the eye increases which decreases the intraocular pressure (see abstract, sec 2.2 and 2.3 first para. lines 4-8, pg. 217 col. 2 Y-27632 protocols). 
In light of these teachings, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to administer Y-27632 by intracameral injection as taught by Tian et al., in the methods of Takayama. One of ordinary skill in the art would be motivated to do so because the artisan would be substituting one Rho kinase inhibitor and the route of administration of the inhibitor for an alternate Rho kinase inhibitor and route of administration. 
The teachings of Takayama and Tian renders claims 4-8, 10 and 12 obvious.

Response to Arguments
Applicant's arguments filed on 11/18/2020 have been fully considered but they are not persuasive.  Applicants traverse the rejection that claim 1 is anticipated by Takayama because Takayama does not explicitly or inherently disclose the instantly .
This argument is not persuasive because, even though Takayama does not teach the use/administration of Rho kinase inhibitors to target the corneal endothelium, Takayama teaches administering a rho kinase inhibitor to the eye of subject who has undergone a cataract operation/surgery and keratoplasty surgery (abstract, par. [0010]) at similar concentrations as disclosed in the instant specification.  Therefore, the methods of Takayama would inherently result in the claimed outcome of treating a corneal endothelial dysfunction associated with intraocular surgery or trauma.  Methods are defined by their constituent steps, not by an intended use or application.  See MPEP § 2111.02.  Further, the inherent feature need not be recognized at the time of the invention.  See § 2112 (II).
Applicants argue that the office has not established that subjects who have undergone intraocular/cataract surgery “necessarily, i.e., always, suffers from corneal many subjects suffer extreme endothelial cell loss from surgical trauma but does not disclose that all subjects do so.  Applicants argue that Kaufman teaches endothelial cell dysfunction can also be caused by aging as well as ocular surgery.  Applicants argue that Kaufman teaches corneal endothelial dysfunction would be observed when endothelial cell density decreases to 400 to 500 cells/mm2 and that a decrease in cell density does not necessarily imply corneal endothelial cell dysfunction (pg. 4 last para – pg. 5 first para).  Applicants argue that Ventura, Thakur and Terry also do not establish that surgery necessarily causes corneal endothelial dysfunction because a decrease in cell density does not mean dysfunction (pg. 5 para 4).  Applicants argue that Tian does not cure the deficiencies of Takayama (pg. 5 last para.).  Applicants argue that the cited references at best describe that corneal endothelial cells decrease in some patients after surgery (cataract or keratoplasty surgery) but none of the references teach or suggest the use of a Rho kinase inhibitor to treat corneal endothelial dysfunction associated with intraocular surgery or trauma (see remarks pg. 6).
This argument is not persuasive because the instant specification does not define what constitutes “corneal endothelial dysfunction associated with intraocular surgery or trauma”.  Under the broadest reasonable interpretation, a decrease in corneal cell density would constitute a corneal endothelial cell dysfunction because . 
	
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-12 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of co-pending Application No. 14/879,857 in view of Takayama (US 2007/0093513) and as evidenced by Kaufman and Ventura.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the co-pending claims in view of Takayama renders obvious that of the instant claims. 
Regarding instant claim 1, claim 1 of ‘857 application recites treating a corneal endothelial dysfunction associated with low cell density in a subject by administering an effective amount of a Rho kinase inhibitor. The ‘857 claims do not teach treating corneal endothelial dysfunction associated with intraocular surgery or trauma. Takayama teaches the administration of rho kinase inhibitors to subjects after corneal surgery, 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the methods of the ‘857 claims and administer Rho kinase inhibitors to patients who have undergone intraocular surgery as taught by Takayama. Intraocular surgery results in corneal endothelial dysfunction (see evidentiary reference – Kaufman et al., at pg. 165 para. 4, Figs. 3,5,6, pg. 169 para. 7,8).  Similarly, cataract surgery results in a decrease of corneal endothelial cells (see evidentiary references – Ventura pg. 18 col. 1 abstract, Results, Fig. 1, pg. 19 col. 2 Results; See Thakur abstract). 
Regarding instant claims 2-12, claims 2-12 of ‘857 application recite the same limitations as instant claims 2-12 respectively. The claims recite the Rho kinase inhibitors are selected from (+)-trans-4-(1-aminoethyl)-1(4-pyridylcarbamoyl)cyclohexane), or 1-(5-isoquinolinesulfonyl)homopiperazine) or a pharmacologically acceptable salt thereof, administering by intracameral injection or intraocular perfusion into a human eye. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant arguments regarding the obviousness type double patenting rejections over US 14/879,857 (pg. 6) are not persuasive because the arguments do not address  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/Srikanth Patury/
Examiner, Art Unit 1657